UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-6117



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


GUMERCINDO ARCADIO-ESTEVEZ,

                                               Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Frank W. Bullock, Jr.,
District Judge. (CR-02-245; CA-03-255)


Submitted:   April 15, 2004                 Decided:   April 23, 2004


Before NIEMEYER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Gumercindo Arcadio-Estevez, Appellant Pro Se.     Sandra Jane
Hairston, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Gumercindo Arcadio-Estevez seeks to appeal the district

court’s    judgment     adopting     the   magistrate      judge’s      report   and

recommendation and dismissing his 28 U.S.C. § 2255 (2000) motion.

The order is not appealable unless a circuit justice or judge

issues a certificate of appealability.                  28 U.S.C. § 2253(c)(1)

(2000).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”                     28

U.S.C. § 2253(c)(2) (2000).          A prisoner satisfies this standard by

demonstrating       that   reasonable      jurists      would    find    that    his

constitutional      claims     are   debatable    and     that   any    dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).              We have independently reviewed the

record and conclude that Arcadio-Estevez has not made the requisite

showing.       Accordingly, we deny a certificate of appealability and

dismiss the appeal.           We dispense with oral argument because the

facts    and    legal   contentions     are    adequately    presented      in   the

materials      before   the    court    and    argument    would   not     aid   the

decisional process.



                                                                          DISMISSED




                                       - 2 -